In an action to recover from defendant bank the amount paid by it on a check and charged against the plaintiff,, judgment of the County Court of Nassau County, in favor of plaintiff reversed on the law with costs, and the complaint dismissed on the law, with costs. Findings of fact implicit in the verdict of the jury are affirmed. Appeal from order dismissed, without costs. Plaintiff sought to stop payment of a check. The stop payment order issued provided, “ In the event that the Bank pays this check through inadvertency or oversight, it is expressly understood that it will in no way be held responsible.” The notice qualified the bank’s common-law liability. It did not become legally liable in the absence of evidence of willful disregard of the notice. (Gaita v. Windsor Bank, 251 N. Y. 152.) “ Willful ” means more than a voluntary act. It includes the idea of an act intentionally done with a wrongful purpose or with a design to injure another or one committed through mere wantonness or lawlessness. (Wass v. Stephens, 128 N. Y. 123; Matter of Howard, 110 App. Div. 61.) The evidence fails to establish any willful disregard of the stop payment order. Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ., concur.